 

Exhibit 10.39

 

COLLATERAL AGENCY AGREEMENT

 

THIS COLLATERAL AGENCY AGREEMENT (this “Agreement”) is made effective as of
October 19, 2018, between DELAWARE TRUST COMPANY, a Delaware corporation (the
“Collateral Agent”), APPLIED DNA SCIENCES, INC., a Delaware corporation (the
“Issuer”), APDN (B.V.I.) INC., a corporation organized under the laws of the
British Virgin Islands (“APDN (B.V.I.”), collectively with the Issuer, the
“Debtors”), and each of the investors listed on Schedule 1 attached hereto (each
a “Buyer” and collectively, the “Buyers”).

 

WITNESSETH:

 

WHEREAS, the Borrower and the Buyers are parties to that certain Securities
Purchase Agreement dated as of August 31, 2018 (the “Securities Purchase
Agreement”) and certain other agreements, documents and instruments executed and
delivered in connection therewith (together with the Securities Purchase
Agreement and this Agreement, collectively, the “Transaction Documents”),
pursuant to which the Grantor shall be required to sell, and the Buyers shall
purchase or have rights to purchase, on a several and not joint basis, the
principal amount of the Notes issued pursuant thereto (as such Notes may be
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Notes”).

 

WHEREAS, the obligations of the Debtors under the Transaction Documents,
including all fees, commissions, expense reimbursements, indemnifications and
all other amounts due or to become due under this Agreement, are secured by all
of the Debtors’ existing and future personal property (the “Collateral”) as more
fully described in (i) the Security Agreement and the Guaranty and Security
Agreement, each dated as of the date hereof by each Debtor in favor of the
Collateral Agent (collectively, the “Security Agreements”; capitalized terms
used but not otherwise defined herein shall have the meanings assigned thereto
in the Security Agreements) and (ii) the Intellectual Property Security
Agreement(s) by Debtors in favor of the Collateral Agent (collectively with the
Security Agreements, the “Collateral Documents”).

 

WHEREAS, for the orderly administration of the Collateral, the Buyers desire to
utilize and appoint the Collateral Agent, and the Collateral Agent has agreed to
accept such appointment, as the Buyers’ representative and agent under the
Collateral Documents to take certain actions from time to time in connection
with the Collateral, all upon the terms and subject to the conditions set forth
herein.

 

  

 

 

NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, the parties hereto agree as follows:

 

Section 1. Appointment of Collateral Agent; Financing Statements.

 

(a)       Notwithstanding anything to the contrary in the other Transaction
Documents to the contrary, including but not limited to Section 4(d) of the
Securities Purchase Agreement, on the terms and subject to the conditions set
forth herein, each Buyer hereby appoints the Collateral Agent, and the
Collateral Agent hereby accepts such appointment, to (i) serve as the Secured
Parties’ representative and agent for purposes of filing financing statements
against each Debtor with respect to the Collateral, including by listing the
Collateral Agent as secured party of record thereon (as such term is used in the
UCC), and the Collateral Agent agrees that, in such capacity, the Collateral
Agent shall be the representative of the Secured Parties for purposes of
satisfying the requirements of Section 9-502(a)(2) of the UCC, whether or not
the Collateral Agent is indicated in any such financing statement as acting in
its capacity as a representative and agent of the Secured Parties (as
contemplated under Section 9-503(d) of the UCC), (ii) serve as the Secured
Parties’ representative and agent for purposes of satisfying the requirements of
Section 9.104(a)(3) of the UCC, and (iii) take such other action or actions as
the Collateral Agent may be directed in writing from time to time by the Buyers
to create, perfect, preserve or maintain the Secured Parties’ security interest
in the Collateral or enforce any and all rights and remedies, in whole or in
part, available to the Secured Parties under the Collateral Documents with
respect to the Collateral. In furtherance of the foregoing, the Collateral Agent
hereby agrees to promptly take any other action (x) required or directed in
writing by the Buyers from time to time in order to maintain the perfection of,
and preserve or protect, the Secured Parties’ security interests in the
Collateral, (y) necessary in any bankruptcy or insolvency proceeding with
respect to any Debtor to evidence the appointment of the Collateral Agent
hereunder and the perfection, preservation and maintenance of the Collateral in
favor of the Secured Parties or (z) permitted or required to be taken by a
secured party of record under the UCC and directed in writing by the Buyers from
time to time in order to carry out more effectively the purposes of this
Agreement.

 

(b)       The Collateral Agent further agrees that (i) the Buyers shall, and are
hereby authorized to, file all initial financing statements against each Debtor
with respect to the Collateral, which financing statements shall list the
Collateral Agent as secured party of record thereon, and (ii) it will not amend,
nor will it consent the amendment of, any financing statements filed against any
Debtor with respect to the Collateral without the prior written consent of the
Buyers (not to be unreasonably withheld, conditioned or delayed).

 

(c)       The Collateral Agent shall have no liability under, and no duty to
inquire as to the provisions of, any agreement other than this Agreement and the
Collateral Documents (provided that in the case of any conflict between this
Agreement and the Collateral Documents or any other Transaction Document, the
terms of this Agreement shall control). The Collateral Agent may rely upon, and
shall not be liable for acting or refraining from acting upon, any written
notice, instruction or request furnished to it hereunder and reasonably believed
by it to be genuine and to have been signed or presented by the proper party or
parties except to the extent directly or indirectly caused by the gross
negligence or willful misconduct of the Collateral Agent, as finally adjudicated
by a court of competent jurisdiction, or the Collateral Agent’s taking of any
action in violation of this Agreement. The Collateral Agent shall be under no
duty to inquire into or investigate the validity, accuracy or content of any
such document. The Collateral Agent shall not be liable for any action taken or
omitted by it in good faith except to the extent directly or indirectly caused
by the gross negligence or willful misconduct of the Collateral Agent, as
finally adjudicated by a court of competent jurisdiction, or the Collateral
Agent’s taking of any action in violation of this Agreement. The Collateral
Agent shall have no liability for assets lost or damaged while being delivered
to the Collateral Agent except to the extent directly or indirectly caused by
the gross negligence or willful misconduct of the Collateral Agent, as finally
adjudicated by a court of competent jurisdiction, or the Collateral Agent’s
taking of any action in violation of this Agreement. The Collateral Agent may
execute any of its powers and perform any of its duties hereunder directly or
through agents or attorneys and may consult with counsel, accountants and other
skilled persons to be selected and retained by it. Anything in this Agreement to
the contrary notwithstanding, in no event shall the Collateral Agent be liable
for special, indirect or consequential loss or damage of any kind whatsoever
(including but not limited to lost profits), even if the Collateral Agent has
been advised of the likelihood of such loss or damage and regardless of the form
of action.

 

  

 

 

(d)       The provisions of this Section 1 and Section 7 below are solely for
the benefit of the Buyers and the Collateral Agent, and the Debtors shall not
have any rights as third party beneficiaries or otherwise of any of the
provisions hereof. In performing its functions and duties under the this
Agreement and the Collateral Documents, the Collateral Agent shall act solely as
an agent of the Secured Parties and does not assume, and shall not be deemed to
have assumed, any obligation towards or relationship of agency or trust with the
Debtors. Notwithstanding any other provisions hereof or of any provision of the
Collateral Documents, the Collateral Agent shall not have or be deemed to have
any fiduciary relationship with the Buyers, the Debtors or any other person or
entity, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or the Collateral
Documents or otherwise exist against the Collateral Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” in this
Agreement or the Collateral Documents with reference to the Collateral Agent is
not intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law.

 

Section 2. Notice by Collateral Agent of Certain Events; Continuation
Statements.

 

(a)       The Collateral Agent shall not be deemed to have knowledge or notice
of the occurrence of any default unless the Collateral Agent has received a copy
of a notice thereof from a Buyer referring to this Agreement and describing such
default.

 

(b)       The Collateral Agent shall promptly notify the Buyers in writing
whenever the Collateral Agent receives notice, including any notices received
under or in connection with the UCC, that (i) any security interest (other than
the security interests of the Buyers under the Collateral Documents) has been
placed, or attempted to be placed, on any Collateral, including any inquiries in
respect of any financing statements listing the Collateral Agent as secured
party of record thereunder, or (ii) the attachment or perfection of Buyers’
security interest in the Collateral shall have been challenged. The Collateral
Agent shall also promptly notify the Buyers in writing that any financing
statement filed against any Debtor with respect to the Collateral which lists
the Collateral Agent as secured party of record thereon (each, an “Expiring
Financing Statement”) shall be expiring, and such notice shall be provided by
the Collateral Agent no earlier than six months and no later than three months
prior to each such expiration (each, an “Expiration Notice”). If the Collateral
Agent shall not have received further instruction from the Buyers within 10
business days following the date on which the Collateral Agent sent an
Expiration Notice with respect to an Expiring Financing Statement, the
Collateral Agent shall be, and hereby is, authorized to file, in the appropriate
filing office, a continuation statement with respect to such Expiring Financing
Statement and shall provide evidence of the same to the Buyers.

 

  

 

 

Section 3. Representations and Warranties. Each party hereto hereby represents
and warrants to the other parties hereto as of the date hereof that:

 

(a)       it is duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization;

 

(b)       it has the full power and authority to execute, deliver and perform
this Agreement and has taken all necessary action to authorize the execution,
delivery and performance by it of this Agreement;

 

(c)       the execution, delivery and performance by it of this Agreement does
not violate any provision of its corporate governance documents; and

 

(d)       this Agreement has been duly authorized, executed and delivered by it
and constitutes its legal, valid and binding agreement, enforceable in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity.

 

Section 4. Term; Termination. This Agreement shall remain in full force and
effect until its termination in accordance with this Section 4. The Buyers (by a
vote of the majority of the holders of a majority of the outstanding principal
of the Notes) may, in their sole discretion, terminate this Agreement and remove
the Collateral Agent from its appointment hereunder at any time by giving the
Collateral Agent and the Debtors at least thirty (30) days’ prior written
notice. The Collateral Agent may terminate this Agreement, and resign from its
appointment hereunder, by giving the Buyers at least thirty (30) days’ prior
written notice. If the Collateral Agent at any time shall resign, the Buyers
shall (by a vote of the holders of a majority of the outstanding principal of
the Notes), within ten (10) days after such notice, appoint a successor
Collateral Agent which shall thereupon become the Collateral Agent hereunder and
under the Security Document. If no successor Collateral Agent shall have been so
appointed, and shall have accepted such appointment, within the above time frame
the retiring Collateral Agent may (but shall not be obligated to) appoint a
successor. Upon the acceptance of any appointment as Collateral Agent hereunder
by a successor Collateral Agent, such successor Collateral Agent shall be
entitled to receive from the retiring Collateral Agent such documents of
transfer and assignment as such successor Collateral Agent may reasonably
request, and shall thereupon succeed to and become vested with all rights,
powers, privileges and duties of the retiring Collateral Agent. Regardless of
whether any such successor has been appointed and accepted such appointment, the
resigning Collateral Agent shall be discharged from its duties and obligations
under this Agreement following the expiration of such thirty (30) day notice
period. After the effective date of any retiring Collateral Agent’s resignation
hereunder as collateral agent, the provisions of this Agreement shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Collateral Agent under this Agreement.

 

Section 5. Fees. The Debtors jointly and severally agree to pay to the
Collateral Agent, upon execution of this Agreement and from time to time
thereafter, reasonable compensation for the services to be rendered hereunder,
which, unless otherwise agreed in writing, shall be as described on Schedule 2
attached hereto. In addition, all reasonable and documented out-of-pocket
expenses, fees and disbursements (including reasonable and documented attorneys’
fees and expenses, court costs and related expenses) in connection with (a) the
negotiation and administration of this Agreement and (b) the enforcement or
protection of its rights in connection with this Agreement and the Collateral
Documents (including any expenses incurred as a result of any workout,
restructuring or negotiations), shall be billed to the Debtors and payable
promptly on demand.

 

  

 

 

Section 6. Indemnity. The Debtors jointly and severally agree to indemnify,
defend and hold harmless the Collateral Agent and its directors, officers,
agents and employees (collectively, the “Indemnified Parties”) from all loss,
liability or expense (including attorneys’ fees and expenses, court costs and
other expenses) arising out of or in connection with the Collateral Agent’s
execution and performance of this Agreement, including any Indemnified Party’s
following of any instructions or other directions from the Buyers with respect
to the appointment of the Collateral Agent under this Agreement, except, in each
case, to the extent that such loss, liability or expense is due to the gross
negligence or willful misconduct of any Indemnified Party, as finally
adjudicated by a court of competent jurisdiction, or any Indemnified Party’s
taking of any action in violation of this Agreement. The parties hereto
acknowledge that the foregoing indemnities shall survive the termination of this
Agreement.

 

Section 7. Concerning the Collateral Agent.

 

(a)       Each Buyer acknowledges and agrees that (i) the duties,
responsibilities and obligations of the Collateral Agent shall be limited to
those expressly set forth in this Agreement and no duties, responsibilities or
obligations shall be inferred or implied, (ii) the Collateral Agent shall not be
responsible for any of the agreements referred to or described herein, or for
determining or compelling compliance therewith, and shall not otherwise be bound
thereby, except, in each case, the Collateral Documents, (iii) the Collateral
Agent shall not be required to expend or risk any of its own funds or otherwise
incur any financial or other liability in the performance of any of its duties
hereunder, and (iv) the Collateral Agent shall not be obligated to take any
legal or other action hereunder which might in its judgment involve or cause it
to incur any expense or additional liability unless it shall have been furnished
with indemnification and security which it deems, in its sole, reasonable and
absolute discretion, to be satisfactory. Except as expressly set forth herein,
the Buyers shall have and retain the sole power and authority to exercise any
and all powers and rights with respect to the Collateral.

 

(b)       The Collateral Agent shall be under no duty to afford the assets in
the Collateral any greater degree of care than it gives its own similar
property. The Collateral Agent shall not be liable for any damage, loss or
injury resulting from any action taken or omitted in the absence of gross
negligence or willful misconduct, as finally adjudicated by a court of competent
jurisdiction, or the Collateral Agent’s taking of any action in violation of
this Agreement.

 

(c)       Notwithstanding any other provision of the Agreement, the Collateral
Agent shall not be liable (i) for any indirect, incidental, consequential,
punitive or special losses or damages, regardless of the form of action and
whether or not any such losses or damages were foreseeable or contemplated, or
(ii) for the acts or omissions of any nominees, correspondents, designees,
agents, subagents or sub-custodians.

 

(d)       All instructions, directions and notices to the Collateral Agent under
this Agreement shall be delivered to the Collateral Agent in writing. In the
event the Collateral Agent receives conflicting instructions hereunder or under
any of the Collateral Documents, the Collateral Agent shall be fully protected
in refraining from acting until such conflict is resolved to the satisfaction of
the Collateral Agent.

 

  

 

 

(e)       Notwithstanding anything else to the contrary herein or in any other
agreement (including the Transaction Documents), any reference to any
discretionary action by, consent, designation, specification, requirement or
approval of, notice, request or other communication from, or other direction
given or action to be undertaken or to be (or not to be) suffered or omitted by
the Collateral Agent or to any election, decision, opinion, acceptance, use of
judgment, expression of satisfaction or other exercise of discretion, rights or
remedies to be made (or not to be made) by the Collateral Agent, it is
understood that in all cases the Collateral Agent shall be fully justified in
failing or refusing to take any such action if it shall not have received such
written instruction, direction, advice or concurrence of the Buyers as it deems
appropriate. This provision is intended solely for the benefit of the Collateral
Agent and its successors and assigns and is not intended to and will not entitle
the other parties hereto to any defense, claim or counterclaim, or confer any
rights or benefits on any party hereto.

 

(f)       The Collateral Agent acknowledges that it has, independently and
without reliance upon the Buyers, and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into to this Agreement and the Collateral Documents. The Collateral Agent also
acknowledges that it will, independently and without reliance upon the Buyers,
and based on such documents and information as it shall from time to time deem
appropriate, make its own credit analysis and decision as to whether it will
continue to be party to this Agreement and the Collateral Documents.

 

(g)       Unless otherwise provided in this Agreement, wherever this Agreement
or the Collateral Documents requires or provides for the consent, direction,
instructions or waiver of the Collateral Agent or for an act or thing to be done
in a manner or to be satisfactory to the Collateral Agent, the Collateral Agent
shall act hereunder and thereunder with the written consent of or under the
written instructions or written direction of the Buyers.

 

(h)       The Collateral Agent may act in reliance upon any writing or
instrument or signature which it, in good faith, believes to be genuine, and may
assume the validity and accuracy of any statement or assertion contained in such
a writing or instrument and may assume that any person or entity purporting to
give any writing, notice, advice or instruction in connection with the
provisions hereof has been duly authorized to do so. The Collateral Agent may
consult with counsel and shall be entitled to act, and shall be fully protected
in any action taken in good faith, in accordance with advice given by counsel.
The Collateral Agent shall not be liable to the Debtors or the Buyers for any
recitals or warranties herein or in the Collateral Documents, nor for the
effectiveness, enforceability, validity or due execution of the Collateral
Documents or any other agreement, document or instrument, nor to make any
inquiry respecting the performance by any party of their respective obligations
thereunder. Any such inquiry which may be made by the Collateral Agent shall not
obligate it to make any further inquiry or to take any action.

 

  

 

 

Section 8. Collateral Proceeds.

 

(a)       Except as provided by law, the security interests in the Collateral
shall be for the ratable benefit of the Secured Parties, shall rank equally in
priority, none being senior or subordinate to any other. No Secured Party shall
contest the validity, perfection, priority or enforceability of the lien of any
other Secured Party in the Collateral. Each Buyer, by its acceptance of the
benefits hereof, agrees that it shall have no right individually to realize upon
any of the Collateral under the Transaction Documents, pursuant to applicable
law or otherwise.

 

(b)       Any payment or distribution of assets of any Debtor of any kind or
character, whether in cash, property or securities, to creditors upon any
dissolution or winding-up or total or partial liquidation or reorganization of
any Debtor, whether voluntary or involuntary or in bankruptcy, insolvency,
receivership or other proceedings (each such payment, distribution and/or
amount, together with any other amounts or proceeds of Collateral, is hereafter
referred to as “Collateral Proceeds”) received by any Secured Party shall be
held in trust for the benefit of all of Secured Parties and shall be immediately
delivered to the Collateral Agent in the amount and form received. All
Collateral Proceeds shall be apportioned, paid over or delivered by the
Collateral Agent as follows: first, to the Collateral Agent for the payment or
reimbursement of any expenses and fees of, or any other amount payable to, the
Collateral Agent hereunder or under the Transaction Documents, and next, among
the Buyers on a pro rata basis to each in accordance with the outstanding
Secured Obligations to each of the Buyers.

 

Section 9. Miscellaneous.

 

(a)        Governing Law. This Agreement shall be governed by and construed
according to the laws of the State of New York, without regard to principles of
conflicts of laws.

 

(b)        Severability. In the event that any condition, covenant or other
provision contained herein is held by a court of competent jurisdiction to be
invalid or void, the same shall be deemed severable from the remainder of this
Agreement and shall in no way affect any other covenant, condition or provision
contained herein. If such condition, covenant or other provision shall be deemed
invalid due to its scope or breadth, such shall be deemed valid to the extent of
the scope or breadth permitted by law.

 

(c)        Entire Agreement; No Modification. This Agreement constitutes the
entire agreement among the parties pertaining to the subject matter hereof, and
supersedes all prior agreements and understandings pertaining thereto. No
modification or amendment of this Agreement shall be effective except by a
written instrument signed by all parties hereto.

 

(d)        Successors and Assigns. This Agreement shall be binding upon the
permitted successors and assigns of the parties hereto. The Collateral Agent
shall not have the right to assign its rights hereunder without the prior
written consent of the Buyers, except that any corporation or association into
which the Collateral Agent may be merged or converted, or with which it may be
consolidated, shall become the “Collateral Agent” hereunder so long as the
Collateral Agent provides advance written notice to the Buyers at least 10
business days prior to such merger, conversion or consolidation.

 

  

 

 

(e)       Counterparts; Electronic Signature. This Agreement may be executed in
one or more counterparts and by facsimile or other electronic signature, each of
which counterparts when so executed shall be deemed to be an original, and all
of which together shall constitute one and the same agreement.

 

(f)        Jury Trial Waiver. EACH PARTY HERETO, TO THE EXTENT PERMITTED BY LAW,
HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, ARISING OUT OF, IN CONNECTION
WITH, RELATED TO, OR INCIDENTAL TO THIS AGREEMENT OR ANY OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE
TRANSACTIONS RELATED THERETO.

 

(g)       Confidentiality. Each party hereto agrees that the existence and
contents of this Agreement, all other information and documents provided to the
Collateral Agent in connection herewith, and the existence of the relationship
between the Buyers and the Collateral Agent, and any services provided by the
Collateral Agent in connection therewith, are and shall remain confidential and
shall not be disclosed to any third party, except for such information (i) as
may become generally available to the public by filing of UCC-1 financing
statements or otherwise, (ii) as may be required or appropriate in response to
any summons, subpoena, or otherwise in connection with any litigation,
arbitration, administrative or similar proceeding, or to comply with any
applicable law, order, regulation, ruling, request from governmental regulators,
and provided that, if possible, notice of such disclosure is provided to the
other party prior thereto, (iii) as may be obtained from a non-confidential
source that disclosed such information in a manner that did not violate its
obligations to the other party in making such disclosure, or (iv) as may be
furnished to that party’s affiliates, or its affiliates’ auditors, attorneys,
advisors, lenders and credit rating agencies which are required to keep the
information that is disclosed in confidence. Without limiting the foregoing,
upon the Collateral Agent’s receipt of an inquiry from a third party regarding
any financing statements of record against any Debtor with respect to the
Collateral listing the Collateral Agent as secured party of record thereon, the
Collateral Agent shall promptly provide notice of the same to the Buyers, and
shall only respond to such inquiry in accordance with instructions provided by
the Buyers.

 

(h)       Notices. All notices hereunder shall be in writing and delivered to
each party at the address set forth for such party on the signature pages
hereto.

 

(i)        Conflicts. In the case of any conflict between this Agreement and any
other Transaction Document, including but not limited to Section 4(d) of the
Securities Purchase Agreement, the terms of this Agreement shall control.

 

Section 10. Extension and Post-Closing Obligation.

 

(a)      Extension. The Buyers and the Company hereby agree to extend all
delivery dates set forth in the Securities Purchase Agreement for the granting
of liens securing of the Notes and the perfection of the security interests
contemplated therein for completion within a period of thirty (30) days from the
date hereof, as such period may be extended by the Collateral Agent, in its
reasonable discretion; provided, however, that, all of the Buyers may agree in
writing to instruct the Collateral Agent not to perfect its security interest,
for the benefit of the Secured Parties, in certain types of Collateral if, in
the reasonable judgment of all the Buyers, the expense or process for achieving
such perfection is determined to be unduly burdensome.

 

  

 

 

(b)       Post-closing Obligation. The Issuer hereby agrees to deliver to the
Collateral Agent a certificate of good standing issued by the appropriate
authority under the laws of the British Virgin Islands, in substance reasonably
satisfactory to the Collateral Agent, by no later than thirty (30) days after
the date hereof, as such period may be extended by the Collateral Agent, in its
reasonable discretion.

 

[Signature page to follow]

 

  

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement to be
effective as of the date first above stated.

 

  COLLATERAL AGENT:         DELAWARE TRUST COMPANY         By: /s/ Alan R.
Halpern   Print Name: Alan R. Halpern   Title: Vice President         Address
for notices:         Delaware Trust Company   251 Little Falls Dr.   Wilmington,
DE 19808   Attention: Corporate Trust Administration   Fax: 302-636-8666  
E-mail: trust@delawaretrust.com         with a copy to:         Miles &
Stockbridge, P.C.   1500 K Street, NW, Suite 800   Washington, DC 20005  
Attention: Abbey M. Ruby   E-mail: aruby@milesstockbridge.com

 

  

 

 

  BUYERS:         By: /s/ James A. Hayward   Print Name:  James A. Hayward      
  By:   /s/ Judith Murrah   Print Name:  Judith Murrah         By:   /s/ Yavoc
Shamash   Print Name:  Yavoc Shamash         By:   /s/ Robert Catell   Print
Name:  Robert Catell         By:   /s/ Elizabeth Schmalz Ferguson   Print
Name:  Elizabeth Schmalz Ferguson         By:   /s/ Gregg Baldwin   Print
Name:  Gregg Baldwin         By:   /s/ William Montgomery   Print Name:  William
Montgomery         By:   /s/ Johnette van Eeden   Print Name:  Johnette van
Eeden         By:   /s/ John Cartier   Print Name:  John Cartier    

  

 

 

  BUYERS (continued)         Delabarta II         By:   /s/ John F. Bitzer III  
Print Name:  John F. Bitzer III   Title:  President         The Rodgers Living
Trust Dated April 7, 1995         By:   /s/ Jay D. Rodgers   Print Name:  Jay D.
Rodgers   Title:  Trustee

 

  Addresses for Notices:           See Schedule 1 attached hereto

 

  

 

 

  DEBTORS:         APPLIED DNA SCIENCES, INC.         By:   /s/ Beth Jantzen  
Print Name:  Beth Jantzen, CPA   Title:  Chief Financial Officer         APDN
(B.V.I.) INC.         By:   /s/ James A. Hayward   Print Name:  James A. Hayward
  Title:  Authorized Signatory         Address for notices:         50 Health
Sciences Drive   Stony Brook, NY 11790   Attn: Beth Jantzen, CPA   Facsimile:
631-240-8900         with a copy to:         Pepper Hamilton LLP   The New York
Times Building   37th Floor   620 Eighth Avenue   New York, NY  10018-1405  
Attention: Merrill M. Kraines   E-mail: krainesm@pepperlaw.com

 

  

 

 

SCHEDULE 1

 

SCHEDULE OF BUYERS

 

Buyer   Address for Notices James A. Hayward   1 Emmet Drive, Stony Brook, NY
11790 Judith Murrah   8 Old Post Lane, Saint James, NY 11780 Delabarta II   c/o
Delaware Corporate  Management, 1105 North Market Street, Suite 1300,
Wilmington, DE  19801 Yavoc Shamash   7 Quaker Hill Road, Stony Brook, NY 11790
Robert Catell   62 Osborne Road, Garden City, NY 11530 Elizabeth Schmalz
Ferguson   101 Jersey Avenue, Spring Lake, NJ 07762 The Rodgers Living Trust
Dated April 7, 1995   1277 Porter Road, Flower Mound, TX 75022 Gregg Baldwin  
3391 Ichabod Way, The Villages, FL 32163 William Montgomery   34211 Seavey Loop
Road, Eugene, OR 97405 Johnette van Eeden   451 Westpark Way, Suite 5, Euless,
TX 76040 John Cartier   P.O. Box East Hampton, NY 11937

 

  

 

 

SCHEDULE 2

 

FEE SCHEDULE

 

Initial Set Up Fee: $2,500, payable upon execution of this Agreement (which fee
shall be fully earned and non-refundable upon payment)

 

Annual Fee: $7,500, payable annually in advance on the date of this Agreement
and on each anniversary of the date of this Agreement (which fee shall be fully
earned and non-refundable upon payment)

 

  

 

 

